TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00407-CV


Renee Sheree O'Carolan, Appellant

v.

Gary D. Hopper, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-FM-98-010618, HONORABLE JEFF L. ROSE, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a fifth motion for extension of time to file her brief.  We grant the
motion and extend the deadline to May 16.  We caution counsel that no further extensions will be
granted and that failure to file the brief will result in the dismissal of this appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  We dismiss appellant's fourth motion for extension
of time.

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   May 3, 2011